Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/30/2020, 2/11/2021, 12/17/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (line 5-6), 10, 13 (line 5-6), 20 recites “amplitude peaks” and the specification does not specific with the amplitude peaks for voltage or current. For the purpose of examination, “amplitude peaks” is interpreted as – any amplitude peaks, such as voltage amplitude peaks. Correct limitation if there is different meaning of the amplitude peaks.

Claim 8 recites the limitation "a corrective action" in line 3-4.  Is this “a corrective action” same as claim 1 “a corrective action”? 

Claim 15 recites the limitation "a data processor" in line 3-4.  Is this “a data processor” same as claim 13 “a data processor”? 

Claim 17 recites the limitation "a corrective action" in line 3-4.  Is this “a corrective action” same as claim 13 “a corrective action”? 
There are insufficient antecedent basis for these limitation in the claim.

	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-9,11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhold DE 19756445.
1.A method for monitoring behavior of a plasma gun (page.1,para.0001) having a process controller (fig.1,19; arc voltage evaluation group including wearing part system), the method comprising: 
sampling a gun voltage of the plasma gun (fig.3; 24, 26; page.12, para.0058; the transducer 24 serves to dampen the high voltage required to ignite the pilot arc 12 on the arc voltage evaluation device 19;  The galvanic isolation 26 realizes a galvanic isolation of the electronics potential from the potential of the plasma cutting circuit); 
analyzing the sampled gun voltage (fig.3,56 microcontroller; page.12, para.0058; The microcontroller takes over the control of the processes and the calculation of statistical characteristic values of the time profile of the arc voltage); 
identifying amplitude peaks (fig.4, a, b, c, d exhibit arc voltage amplitude peak to peak VS measure time; page.13, para.0060; since arc voltage over time is measured, the mean voltage is calculated, it would be inherent for voltage amplitude peaks are identified for calculation); 
producing a pattern (page.13,0060; the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U, the standard deviation s and the variance v are stored; examiner note: it would be inherent for the pilot arc voltage is continually measured and producing mean voltage value, the standard deviation s and the variances to form pattern) representing the identified amplitude peaks (see discussed above); and 
comparing the produced pattern to stored known patterns (page.13,0060; the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U , the standard deviation s and the variance v are stored and compared with the reference values; reference values are stored known patterns), 
wherein, when the comparing indicates that the behavior of the plasma gun is abnormal (page.13, para.0060; warning single is triggered), a corrective action is performed (page.8, para.0060; carry out an automatic wearing parts change).

3. The method according to claim 1, wherein the sampling, analyzing, identifying, producing and storing are performed in the process controller (fig.1,19; fig.3; Arc voltage evaluation device as process comptroller includes sampling, analyzing, identifying, producing and storing).

4. The method according to claim 1, wherein the process controller performs the corrective action (page.8, para.0060; the process controller includes microcontroller to carry out an automatic wearing parts change).

5. The method according to claim 1, wherein the stored known patterns include at least a set of known normal operation patterns (page.8, para.0034; the reference parameter is/are the reference voltage mean value URef and/or the reference voltage effective value UEff, Ref and is/are determined using reference measurements on an undamaged plasma torch nozzle under the same operating conditions; examiner note: reference is repeatable as a set of patterns) and a set of known abnormal operation patterns (page.8,para.0035; the reference standard deviation SRef and/or the reference variance VRef to be determined as an additional reference parameter or parameters; examiner note: SRef is repeatable as a set of patterns; In addition, the SRef can be understand as any produced pattern other than SRef  is known abnormal operation; for instance, the produced mean voltage at certain time is 20V and reference pattern is also 20V; therefore, the operation is normal; if the produced mean voltage at certain time is 30V, but the SRef is 25V, therefore, the operation is abnormal because 30V is exceed the 25V; if the mean voltage at certain time is 22V, and the SRef  is 25V, the produced mean voltage still can considered as acceptable abnormal but will not trigger the alarm and change the wear parts).

6. The method according to claim 5, wherein a data recorder (fig.3,56 microcontroller) compares the produced pattern to known normal operation patterns in the set of known normal operation patterns (page.13,0060; the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U , the standard deviation s and the variance v are stored and compared with the reference values; reference values are stored known patterns), and 
wherein, when the produced pattern corresponds to a known normal operation pattern, the behavior of the plasma gun is indicated as normal and the method is repeated (page.13,para.0060; it would be inherent for repeat the operation without trigger warning after compare the mean voltage pattern and reference values).

7. The method according to claim 6, wherein, when the produced pattern (page.13,0060; the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U , the standard deviation s and the variance v are stored) does not correspond to any of the known normal operation patterns in the set of known normal operation patterns (page.8, para.0034; the reference parameter is/are the reference voltage mean value URef and/or the reference voltage effective value UEff, Ref and is/are determined using reference measurements on an undamaged plasma torch nozzle under the same operating conditions), the data recorder (fig.3, 26; microprocessor) compares the produced pattern to known abnormal operation patterns in the set of known abnormal operation patterns (page.8,para.0035; the reference standard deviation SRef and/or the reference variance VRef to be determined as an additional reference parameter or parameters; it would be inherent for compare the known reference URef (normal pattern), at same time or after, comparing known SRef (abnormal pattern) since the SRef is an additional reference parameter) , and 
wherein, when the produced pattern corresponds to a known abnormal operation pattern, the behavior of the plasma gun is indicated as abnormal and the correct action is transmitted to the process controller (page.13,para.0060; If specified limit values are not reached, an optical or acoustic warning signal is triggered and the wearing parts changing system 62 is caused via the microcontroller to carry out an automatic wearing parts change).

8. The method according to claim 6, wherein each stored known abnormal operation pattern (see discussed above) is associated with a known cause of abnormal operation (page.13,para.0060; the wear part need to be changed or maybe need to change soon), and a corrective action to return operation to normal (page.8, para.0036; At least the plasma burner nozzle is advantageously changed automatically if at least one calculated parameter falls below a respective limit value), and the method further comprises, when the produced pattern (page.13,0060; the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U , the standard deviation s and the variance v are stored) corresponds to the known abnormal operation pattern (page.8,para.0035; the reference standard deviation SRef and/or the reference variance VRef to be determined as an additional reference parameter or parameters), the data recorder (fig.3,56 microcontroller) provides the corrective action to the process controller to return the behavior of the plasma gun to normal operation (page.13, para.0060;  If specified limit values are not reached, an optical or acoustic warning signal is triggered and the wearing parts changing system is caused via the microcontroller to carry out an automatic wearing parts).

9. The method according to claim 1 being performed at least one of before, during and after a use of the plasma gun (page.13,para.60; before).

11. The method according to claim 1, wherein the sampling of the gun voltage is performed in real time (page.12, para.0058; page.13, para.0059-0060; sampling the voltage via transducer 24 to AD convertor 52 and memory 54 when plasma gun is operated as monitoring in real time).

12. The method according to claim 1, wherein the analyzing voltage comprises performing a fast Fourier transform on the sampled gun voltage (page.6,para.0022; determining the AC voltage component consists in a Fourier transformation of the arc voltage curve over time).

	13. An apparatus (fig.1) for monitoring behavior of a plasma gun, comprising: a process controller (fig.1,19; arc voltage evaluation group including wearing part system) structured and arranged to control operational parameters of the plasma gun; a voltage sensor (fig.2; 24,26) structured and arranged to sample a gun voltage of the plasma gun; a data processor configured to analyze the sampled gun voltage (fig.3,56 microcontroller; page.12, para.0058; The microcontroller takes over the control of the processes and the calculation of statistical characteristic values of the time profile of the arc voltage), to identify amplitude peaks (fig.4, a, b, c, d exhibit arc voltage amplitude peak to peak VS measure time; page.13, para.0060; since arc voltage over time is measured, the mean voltage is calculated, it would be inherent for voltage amplitude peaks are identified for calculation), and to produce a pattern representing the identified amplitude peaks (page.13,0060; the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U, the standard deviation s and the variance v are stored; examiner note: it would be inherent for the pilot arc voltage is continually measured and producing mean voltage value, the standard deviation s and the variances to form pattern); a memory configured to store known gun operating patterns (fig.3, 58; storage device); and a comparer (fig.3, 56; microcontroller) configured to compare the produced pattern to the stored known gun operating patterns (page.13,0060; the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U , the standard deviation s and the variance v are stored and compared with the reference values; reference values are stored known patterns), wherein, when the comparing indicates that the behavior of the plasma gun is abnormal, the process controller is instructed to perform a corrective action (page.13,para.0060; Before the plasma torch is actually used for plasma cutting, the course of the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U , the standard deviation s and the variance v are saved and compared with the reference values and displayed as an absolute value or as a percentage of the reference values If specified limit values are not reached, an optical or acoustic warning signal is triggered and the wearing parts changing system 62 is caused via the microcontroller to carry out an automatic wearing parts change).

14. The apparatus according to claim 13, wherein the stored known gun operating patterns include at least a set of known normal operation patterns (page.8, para.0034; the reference parameter is/are the reference voltage mean value URef and/or the reference voltage effective value UEff, Ref and is/are determined using reference measurements on an undamaged plasma torch nozzle under the same operating conditions; examiner note: reference is repeatable as a set of patterns) and a set of known abnormal operation patterns (page.8,para.0035; the reference standard deviation SRef and/or the reference variance VRef to be determined as an additional reference parameter or parameters; examiner note: SRef is repeatable as a set of patterns; In addition, the SRef can be understand as any produced pattern other than SRef  is known abnormal operation; for instance, the produced mean voltage at certain time is 20V and reference pattern is also 20V; therefore, the operation is normal; if the produced mean voltage at certain time is 30V, but the SRef is 25V, therefore, the operation is abnormal because 30V is exceed the 25V; if the mean voltage at certain time is 22V, and the SRef  is 25V, the produced mean voltage still can considered as acceptable abnormal but will not trigger the alarm and change the wear parts).

15. The apparatus according to claim 14, wherein a data processor (fig.3,56 microcontroller) is configured to compare the produced pattern to known normal operation patterns in the set of known normal operation patterns (page.13,0060; the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U , the standard deviation s and the variance v are stored and compared with the reference values; reference values are stored known patterns), and wherein, when the produced pattern corresponds to a known normal operation pattern, the behavior of the plasma gun is indicated as normal (page.13,para.0060; it would be inherent for the operation indicate normal without trigger warning after compare the pattern of mean voltage and reference values).

16. The apparatus according to claim 15, wherein, when the produced pattern (page.13,0060; the pilot arc voltage over time is measured during the pilot arc phase and its mean voltage value U , the standard deviation s and the variance v are stored) does not correspond to any of the known normal operation patterns in the set of known normal operation patterns (page.8, para.0034; the reference parameter is/are the reference voltage mean value URef and/or the reference voltage effective value UEff, Ref and is/are determined using reference measurements on an undamaged plasma torch nozzle under the same operating conditions), the data processor (fig.3, 26; microprocessor) is configured to compare the produced pattern to known abnormal operation patterns in the set of known abnormal operation patterns (page.8,para.0035; the reference standard deviation SRef and/or the reference variance VRef to be determined as an additional reference parameter or parameters; it would be inherent for comparing the known reference U (normal pattern), at same time or after, compare known SRef (abnormal pattern) since the SRef is an additional reference parameter), and wherein, when the produced pattern corresponds to a known abnormal operation pattern, the behavior of the plasma gun is indicated as abnormal and the correct action is transmitted to the process controller (page.13,para.0060; If specified limit values are not reached, an optical or acoustic warning signal is triggered and the wearing parts changing system 62 is caused via the microcontroller to carry out an automatic wearing parts change).

17. The apparatus according to claim 15, wherein each stored known abnormal operation pattern (see discussed above) is associated with a known cause of abnormal operation (page.13,para.0060; the wear part need to be changed or maybe need to change soon) and a corrective action to return operation to normal (page.8, para.0036; At least the plasma burner nozzle is advantageously changed automatically if at least one calculated parameter falls below a respective limit value), and wherein, when the produced pattern corresponds to the known abnormal operation pattern, the data processor (fig.3,56 microcontroller) provides the corrective action to the process controller to return the behavior of the plasma gun to normal operation (page.13, para.0060;  the wearing parts changing system is caused via the microcontroller to carry out an automatic wearing parts change).

18. The apparatus according to claim 13 being configured to monitor plasma gun behavior at least one of before, during and after a use of the plasma gun (page.13,para.60; before).

19. The apparatus according to claim 13, wherein the data processor at least one of
 is configured to execute a program to analyze the sampled gun voltage; and
 is configured to execute firmware of digital signal processors to analyze the sampled gun voltage (page.13, para.0060; The microcontroller takes over the control of the processes and the calculation of statistical values of the time course of the arc voltage; it would be inherent for program associate with microcontroller to analyze the sampled gun voltage).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold DE 19756445 in view of Winterhalter US 2007294608.

Reinhold teaches the invention as discussed above, but is silent on a total area of identified amplitude peak.

Winterhalter teaches:
2. The method according to claim 1, wherein the sampling, analyzing, identifying, producing and storing (see Reinhold discussed above) are performed separately from the process controller (fig. 12; page.4, para.0056, 0058-0059; the process monitoring system as external device can be wireless connect to plasma device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Reinhold  by using separately process monitoring system as taught by Winterhalter in order to providing a computer based device that wire/wireless control the plasma device;  A user to predefine (by selecting or setting) certain events, to classify events, to configure the first memory 11 and/or the second memory 13, and/or to determine an amount of data stored in the second memory 13 before and after the occurrence of the predefined event (page.4, para.59). Therefore, an external monitoring system is convenient for users' operation and provides a backup caused by controller failure.  
	
Allowable Subject Matter

Claim 10,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761